In a proceeding under section 330 of the Election Law, to declare valid a petition designating the petitioner as a candidate for County Committeeman of the Republican party in the primary election to be held September 14, 1965 in the County of Nassau, the petitioner appeals from a judgment of the Supreme Court, Nassau County, entered September 2, 1965, which denied his application. Judgment reversed on the law, without costs, and application granted. While a designating petition must include the designation of a committee to fill vacancies (Election Law, § 138; Matter of Richter v. Thaler, 11 N Y 2d 722), the inclusion of two persons instead of three persons, as required by section 135 of the Election Law, is not a fatal defect where the question of filling a vacancy did not actually arise (Matter of Brennan v. Power, 307 N. Y. 818; Matter of Pabian v. McNab, 3 N Y 2d 888). Beldock, P. J., Ughetta, Christ, Brennan and Hill, JJ., concur.